DETAILED ACTION
This communication is responsive to the application # 16/506,513 filed on July 09, 2019. Claims 1-20 are pending by preliminary amendment and are directed toward A MONITORING CIRCUIT, AN OPERATION METHOD OF THE MONITORING CIRCUIT, AND A SEMICONDUCTOR SYSTEM INCLUDING THE SAME.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 14 is objected to because of the following informalities:  “signal ;” should be “signal;” without space.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 8-14, and 19 are directed to systems that include application processor, which based on Specification [0027]-[0028] could be a software implemented in a mobile device.  Each 
Allowable Subject Matter
Claims 1-7, 15-18, and 20 are allowed over prior art.
Claims 8-14, and 19 are indicated as allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the cited references teaches combination of limitations as currently amended.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OLEG KORSAK/
Primary Examiner, Art Unit 2492